DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 ends with a comma instead of a period.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11 and 13-16 of U.S. Patent No. 10803025. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding clams 1, 12 and 18, claims 1, 12 and 18 of Application No. 17018293 correspond to claims 1, 11 and 16 of U.S. Patent No. 10803025. See the table below.

Application No. 17018293
U.S. Patent No. 10803025
Claim 1. A system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: forwarding a segment list to equipment of a targeted group of users comprising a first group of users and a second group of users, wherein the segment list identifies a set of file segments associated with a file;










identifying a deficiency in delivery of a particular file segment of the set of file segments to the equipment of the targeted group of users according to the segment list; and





providing, responsive to the deficiency, the particular file segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum,

wherein the first equipment and second equipment of the equipment of the second group of users are selected to engage in an exchange of the particular 


monitoring a progress of a delivery of the set of file segments to the equipment of the targeted group of users according to the segment list; analyzing the progress of the delivery of the set of file segments to identify a deficiency in delivery of a particular file segment of the set of file segments to the equipment of the targeted group of users; and

providing, responsive to the deficiency, the particular file segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum,

wherein the first equipment and second equipment of the equipment of the second group users are selected to engage in an exchange of the particular 


















providing, by the processing system, responsive to the deficiency, the particular file segment to first equipment of the equipment of a first group of users of the targeted group of users, wherein the first equipment and second equipment of the equipment of a second group of users of the targeted group of users are selected to engage in an exchange of the particular file segment from the first equipment to the second equipment, via an unlicensed frequency spectrum and according to a peer-to-peer (P2P) file sharing process, based on 


providing, by the processing system and responsive to the deficiency, the particular file segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum, wherein the first equipment and second equipment of the equipment of the second group users are selected to engage in an exchange of the particular file segment from the first equipment to the second equipment, via the unlicensed frequency spectrum, based on anticipated proximity of the first equipment and the second equipment during the exchange.
















receiving, wirelessly via a licensed frequency spectrum, a particular file segment of a set of file segments associated with the file; and transmitting the particular file segment to second equipment, via an unlicensed frequency spectrum and according to a peer-to-peer (P2P) file sharing process, based on anticipated proximity with the second equipment during the transmitting.


identifying a deficiency in delivery of a particular data item segment of the set of data item segments to the equipment of the targeted group of users according to the segmentation record; and providing, responsive to the deficiency, the particular data item segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum, wherein the first equipment and second equipment of the equipment of the second group users are selected to engage in an exchange of the particular data item segment from the first equipment to the second equipment, via the unlicensed frequency spectrum, based on anticipated proximity of the first equipment and the second equipment during the exchange.


Regarding claims 2-11, 13-17 and 19-20, claims 2-11 of Application No. 17018293 correspond respectively to claims 1, 1, 1, 3, 5, 4 and 6-9 of U.S. Patent No. 10803025. Claims 13-17 of Application No. 17018293 correspond respectively to claims 13-15, 11 and 15 of U.S. Patent No. 10803025. Claims 19-20 of Application No. 17018293 correspond respectively to claims 16 and 16 of U.S. Patent No. 10803025.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 rejected under 35 U.S.C. 101 because claims 18-20 are directed towards transitory propagating signals. A broad but reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and also transitory propagating signals in view of the ordinary and customary meaning of computer readable media. While paragraph 0106 of the Applicant’s specification states “…other magnetic storage devices or other tangible and/or non-transitory media which can be used to store desired information. In this regard, the terms "tangible" or "non-transitory" herein as applied to storage, memory or computer-readable media, are to be understood to exclude only propagating transitory signals per se as modifiers and do not relinquish rights to all standard storage, memory or computer-readable media that are not only propagating transitory signals per se”, the specification is silent as to whether “machine-readable medium”, as recited in the claims, is non-transitory. In other 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 20 recite “...the file can be regenerated according…” The phrase “can be” renders the claims indefinite because the phrase “can be” merely expresses that it is possible for the file to be regenerated according to a recombination of the set of file segments. It is unclear whether the claims include the feature, not just a mere possibility, of is regenerated according to a recombination of the set of file segments” instead of “wherein the file can be regenerated according to a recombination of the set of file segments.”

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “…to equipment of a targeted group of users, claims 12 recites “identifying… a set of file segments associated with a file to equipment of a targeted group of users…” and claim 18 recites “including a processor, facilitate performance of operations at first equipment”. It is unclear whether “equipment” in the above limitations represents a single equipment or more than one equipment. Examiner suggests amending the claims to recite the term “plurality” (e.g. amending claim 1 to recite “…forwarding a segment list to a plurality of equipment of a targeted group of users comprising… in delivery of a particular file segment of the set of file segments to the plurality of equipment of the targeted group of users…”, amending claim 12 to recite ““identifying… a set of file segments associated with a file to a plurality of equipment...” and amending claim 18 to recite “including a processor, facilitate performance of operations at a plurality of first equipment…” etc.).  Dependent claims 2-11, 13-17 and 19-20 fail to remedy the deficiencies of claims 1, 12 and 18 and are likewise rejected.

Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 12 recite “wherein the first equipment and second equipment of the equipment of a second group of users of the targeted group of users are selected to engage in an exchange…” One of ordinary skill in the art would interpret the word “the” in the limitation “the first equipment and second equipment” to denote that both first equipment and second equipment are already mentioned earlier in the claims. However, only “first equipment” is mentioned earlier in the claims. Therefore, there is insufficient antecedent basis for the limitation “the…and second equipment” in the claims. This rejection may be overcome by amending the claims to recite ““wherein the first equipment and a second equipment of the equipment...” Dependent claims 2-11 and 13-17 fail to remedy the deficiencies of claims 1 and 12 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. PGPub 2009/0063507) in view of Sridhar et al. (U.S. PGPub 2016/0094599) further in view of Zhao et al. (WO 2015/143647).

Regarding claims 1 and 12, Thompson teaches A system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: forwarding a segment list to equipment of a targeted group of users (Thompson, see figs. 2 and 3; see paragraph 0021 where a list of specific file segments of a file or files, or other information that identifies a file or files or segments of a file or files; see paragraph 0037 where server 115 may also respond with a list of file segments available, and the client 105 may then select which file segments to request from the server 115; see paragraph 0047 where transmit a list of available files or file segments and their current storage locations to the client 105; see paragraph 0018 where having a processor and a storage mechanism, such as RAM, hard drives, CD-ROM drives and disks, HD-DVD drives and disks, or other appropriate volatile or non-volatile memory system)

wherein the segment list identifies a set of file segments associated with a file; (Thompson, see figs. 2 and 3; see paragraph 0021 where a list of specific file segments of a file or files, or other information that identifies a file or files or segments of a file or files; see paragraph 0037 where server 115 may also respond with a list of file segments available, and the client 105 may then select which file segments to request from the server 115; see paragraph 0047 where transmit a list of available files or file segments and their current storage locations to the client 105)
However, Thompson does not explicitly teach identifying a deficiency in delivery of a particular file segment of the set of file segments to the equipment of the targeted group of users according to the segment list; and
providing, responsive to the deficiency, the particular file segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum,
Sridhar teaches identifying a deficiency in delivery of a particular file segment of the set of file segments to the equipment of the targeted group of users according to the segment list; and (Sridhar, see figs. 2 and 3; see paragraph 0019 where  detect failure of delivery of the chunk being delivered when the loss of connectivity occurs and re-request the chunk; see paragraph 0021 where detect a request for a change associated with the network connection 140 of the client device 110 and determine whether or not 
providing, responsive to the deficiency, the particular file segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum, (Sridhar, see figs. 2 and 3; see paragraph 0020 where  change associated with the network connection 140 of the client device 110 may include a handover of the client device 110 from a first access network to a second access network...handovers between access points or sectors of different access technologies (e.g., LTE -WiFi or WiFi-LTE handovers...; see paragraph 0030 where the OS determines that it is time to change from a current network to a new network (e.g., the OS receives an indicator from an ANDSF, the OS detects a stronger WiFi or LTE (licensed frequency spectrum) signal nearby which it is authorized to use, or the like)...receives the rest of the requested chunk of the content item)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thompson and Sridhar to provide the techniques of identifying a deficiency in delivery of a particular file segment of the set of file segments to the equipment of the targeted group of users according to the segment list and providing, responsive to the deficiency, the particular file segment to first equipment of the equipment of the first group of users wirelessly via a licensed frequency spectrum of Sridhar in the system of Thompson in order to provide improvements in user QoE for the user of the client device (Sridhar, see paragraph 0018).

Zhao teaches wherein the first equipment and second equipment of the equipment of the second group of users are selected to engage in an exchange of the particular file segment from the first equipment to the second equipment, via an unlicensed frequency spectrum and according to a peer-to-peer (P2P) file sharing process, based on anticipated proximity of the first equipment and the second equipment during the exchange. (Zhao, see fig. 10 devices A, B, C and D; see fig. 11; see paragraph 0094 where his "touch to configure" communicates what network configuration to use to transfer the media file from Device C 1006 to Device A 1002. In the example of FIG. 10, the devices may choose WiFi to transfer the media file since it is a video and will require more bandwidth; see paragraph 0095 where once connected over a local WiFi connection (unlicensed frequency), Device A 1002 and Device C 1006 can establish a proximity-based P2P protocol, such as the AllJoyn™ software framework. Device C 1006 can then transmit the requested media file to Device A 1002 using the established proximity-based P2P protocol)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thompson-Sridhar and Zhao to provide the techniques of wherein the first equipment and second equipment of the equipment of the second 

Regarding claim 2, Thompson-Sridhar-Zhao teaches further comprising disaggregating the file to obtain the set of file segments. (Thompson, see figs. 1-3; see paragraph 0030 where split a particular file into file segments. Alternatively, the file server 115 may use a different method of splitting the file into file segments…)

Regarding claims 4 and 16, Thompson-Sridhar-Zhao teaches wherein at least some file segments of the set of file segments are transported to the equipment of the targeted group of users via the unlicensed frequency spectrum and according to the P2P file sharing process (Zhao, see fig. 10 devices A, B, C and D; see fig. 11; see paragraph 0094 where his "touch to configure" communicates what network configuration to use to transfer the media file from Device C 1006 to Device A 1002. In the example of FIG. 10, the devices may choose WiFi to transfer the media file since it is a video and will require more bandwidth; see paragraph 0095 where once connected over a local WiFi connection (unlicensed frequency), Device A 1002 and Device C 1006 can establish a proximity-based P2P protocol, such as the AllJoyn™ software 
	
Regarding claims 5 and 13, Thompson-Sridhar-Zhao teaches wherein the operations further comprise facilitating a secure exchange of the file segments to the equipment of the targeted group of users, (Thompson, see fig. 1; see paragraph 0017 where a p2p network 120 to facilitate the exchange of data between various p2p clients 125; see paragraph 0022 where communicate with the p2p network 120 to retrieve segments of a file…; see paragraph 0028 where contain information such as the size of the file, a SHA hash of the file's contents...; see paragraph 0033 hashes of available data)

Regarding claim 6, Thompson-Sridhar-Zhao teaches wherein the facilitating of the secure exchange of the file segments to the equipment of the targeted group of users further comprises applying one of a hash function, a blockchain, encryption, or a combination thereof. (Thompson, see fig. 1; see paragraph 0017 where a p2p network 120 to facilitate the exchange of data between various p2p clients 125; see paragraph 0022 where communicate with the p2p network 120 to retrieve segments of a file…; see paragraph 0028 where contain information such as the size of the file, a SHA hash of the file's contents...; see paragraph 0033 hashes of available data)

Regarding claims 7 and 14, Thompson-Sridhar-Zhao teaches wherein the facilitating of the secure exchange of the file segments further comprises providing security material to the equipment of the targeted group of users, and (Thompson, see figs. 1-3; see paragraph 0017 where a p2p network 120 to facilitate the exchange of data between various p2p clients 125; see paragraph 0022 where communicate with the p2p network 120 to retrieve segments of a file…; see paragraph 0028 where contain information such as the size of the file, a SHA hash of the file's contents...; see paragraph 0033 hashes of available data)
wherein a confirmation of the secure exchange is based on the security material. (Thompson, see figs. 1-3; see paragraph 0017 where a p2p network 120 to facilitate the exchange of data between various p2p clients 125; see paragraph 0021 where contain the name of a particular file or files, a category of files, a content hash of a file or files...Based upon the data received from the file server 115, the client application 110 may retrieve particular files or file segments from the file server...; see paragraph 0022 where communicate with the p2p network 120 to retrieve segments of a file…; see paragraph 0028 where contain information such as the size of the file, a SHA hash of the file's contents...; see paragraph 0033 hashes of available data)

Regarding claim 8, Thompson-Sridhar-Zhao teaches wherein the security material comprises one of a checksum, a hash value, an encryption key, or a combination thereof. (Thompson, see fig. 1; see paragraph 0017 where a p2p network 120 to facilitate the exchange of data between various p2p clients 125; see paragraph 0022 where communicate with the p2p network 120 to retrieve segments of a file…; see 

Regarding claim 9, Thompson-Sridhar-Zhao teaches wherein the operations further comprise generating the segment list. (Thompson, see fig. 2 generate catalog…; see paragraph 0021 where a list of specific file segments of a file or files, or other information that identifies a file or files or segments of a file or files; see paragraph 0037 where server 115 may also respond with a list of file segments available, and the client 105 may then select which file segments to request from the server 115; see paragraph 0047 where transmit a list of available files or file segments and their current storage locations to the client 105)

Regarding claim 10, Thompson-Sridhar-Zhao teaches further comprising analyzing manifest records for the equipment of the targeted group of users, (Thompson, see fig. 2; see paragraph 0041 where contact the file info server 135 to request information regarding which servers 115 have the relevant file segments or trackers that can identify p2p clients 125…; see paragraph 0038 where use the catalog information to request files or file segments)
 	wherein the manifest records identify, for equipment of each targeted user of the targeted group of users, those file segments delivered to the equipment of each targeted user of the targeted group of users. (Thompson, see fig. 2; see paragraph 0041 where contact the file info server 135 to request information regarding which servers 115 have the relevant file segments or trackers that can identify p2p clients 

Regarding claim 11, Thompson-Sridhar-Zhao teaches wherein the file comprises streaming media. (Thompson, see paragraph 0024 where data may be a stream of data embodying a video or music broadcast…) 

Regarding claim 15, Thompson-Sridhar-Zhao teaches wherein the facilitating of the secure exchange of the file segments to the equipment of the targeted group of users further comprises applying one of a hash function, a blockchain, encryption, or a combination thereof. (Thompson, see fig. 1; see paragraph 0017 where a p2p network 120 to facilitate the exchange of data between various p2p clients 125; see paragraph 0022 where communicate with the p2p network 120 to retrieve segments of a file…; see paragraph 0028 where contain information such as the size of the file, a SHA hash of the file's contents...; see paragraph 0033 hashes of available data)

Regarding claim 17, Thompson-Sridhar-Zhao teaches further comprising facilitating a secure exchange of the file segments to the equipment of the targeted group of users by applying one of a hash function, a blockchain, encryption, or a 

Regarding claim 18, Thompson teaches A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations at first equipment, the operations comprising: receiving a segment list identifying a set of file segments associated with a file; (Thompson, see figs. 2 and 3; see paragraph 0021 where a list of specific file segments of a file or files, or other information that identifies a file or files or segments of a file or files; see paragraph 0037 where server 115 may also respond with a list of file segments available, and the client 105 may then select which file segments to request from the server 115; see paragraph 0047 where transmit a list of available files or file segments and their current storage locations to the client 105; see paragraph 0018 where having a processor and a storage mechanism, such as RAM, hard drives, CD-ROM drives and disks, HD-DVD drives and disks, or other appropriate volatile or non-volatile memory system)
However, Thompson does not explicitly teach receiving, wirelessly via a licensed frequency spectrum, a particular file segment of a set of file segments associated with the file; and

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thompson and Sridhar to provide the technique of receiving, wirelessly via a licensed frequency spectrum, a particular file segment of a set of file segments associated with the file of Sridhar in the system of Thompson in order to provide improvements in user QoE for the user of the client device (Sridhar, see paragraph 0018).
However, Thompson-Sridhar does not explicitly teach transmitting the particular file segment to second equipment, via an unlicensed frequency spectrum and according to a peer-to-peer (P2P) file sharing process, based on anticipated proximity with the second equipment during the transmitting.
Zhao teaches transmitting the particular file segment to second equipment, via an unlicensed frequency spectrum and according to a peer-to-peer (P2P) file sharing 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thompson-Sridhar and Zhao to provide the technique of transmitting the particular file segment to second equipment, via an unlicensed frequency spectrum and according to a peer-to-peer (P2P) file sharing process, based on anticipated proximity with the second equipment during the transmitting of Zhao in the system of Thompson-Sridhar in order to make it easier to find appropriate devices and enhance user experience (Zhao, see paragraphs 0001 and 0006).

Regarding claim 19, Thompson-Sridhar-Zhao teaches wherein the set of file segments is generated by disaggregating the file. (Thompson, see figs. 1-3; see paragraph 0030 where split a particular file into file segments. Alternatively, the file server 115 may use a different method of splitting the file into file segments…)

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Sridhar-Zhao in view of Wright et al. (U.S. Patent 7,593,922).

Regarding claim 3, Thompson-Sridhar-Zhao teaches all the features of claim 1. However, Thompson-Sridhar-Zhao does not explicitly teach wherein the file can be regenerated according to a recombination of the set of file segments.
Wright teaches wherein the file can be regenerated according to a recombination of the set of file segments. (Wright, see figs. 6-8; see col. 8, lines 35-45 where accesses a file reassembling process 720 that reassembles the bundles into the original data file; see col. 7, lines 51-67 where segmented data files so that they may be retrieved and then reassembled...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thompson-Sridhar-Zhao and Wright to provide the technique of wherein the file can be regenerated according to a recombination of the set of file segments of Wright in the system of Thompson-Sridhar-Zhao in order to reduce network bandwidth requirements, reduce the resource impact on the sources and reduce the total time of distribution of content (Wright, see col. 2, line 64-col. 3, line 12).

Regarding claim 20, Thompson-Sridhar-Zhao teaches all the features of claim 18. However, Thompson-Sridhar-Zhao does not explicitly teach wherein the file can be regenerated according to a recombination of the set of file segments.
Wright teaches wherein the file can be regenerated according to a recombination of the set of file segments. (Wright, see figs. 6-8; see col. 8, lines 35-45 where accesses 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thompson-Sridhar-Zhao and Wright to provide the technique of wherein the file can be regenerated according to a recombination of the set of file segments of Wright in the system of Thompson-Sridhar-Zhao in order to reduce network bandwidth requirements, reduce the resource impact on the sources and reduce the total time of distribution of content (Wright, see col. 2, line 64-col. 3, line 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2019/0253477, which describes an Internet of Things (IoT) device to recombine data fragments of a data payload;
U.S. PGPub 2018/0288586, which describes an Internet of Thing (IoT) device that includes a body with a processor, a camera and a wireless transceiver coupled to the processor; and 
U.S. PGPub 2018/0139086, which describes methods and apparatus for controlling monitoring operations performed by various devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2457